DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-25 are pending in this application.
Applicant's arguments on claim rejections 35 U.S.C. 103, filed 12/16/2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contingent Limitations
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See MPEP 2111.04.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitations “a mutable notification board that is stored within a blockchain ledger” in lines 4-5. According to the current specification in paragraphs [0039], [0040], [0043], [0054], the blockchain ledger is an immutable ledger. It is conflict to have the mutable notification board that is stored within the immutable blockchain ledger.
Similarly, claims 6, 11, 16 and 21 are rejected under the same rationale as claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, 15-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zinder (U.S. Publication Number 20170005804) in view of Mchale et al. (U.S. Publication Number 20190236605, hereafter referred to as “Mchale”, which claims the benefit of U.S.  Provisional Application No. 62624717 and  62624718 filed on Jan 31, 2018), and further in view of Lerato Hunn et al. (U.S. Publication Number 20200357084, hereafter referred to as “Lerato”, which claims the benefit of U.S.  Provisional Application No. 62/580,407, filed on 1 Nov.  2017, U.S. .  
Regarding claim 1, Zinder teaches a computing node comprising ([0050] and Fig. 1: discussing about digital asset repository computer system 600):
a network interface configured to receive a resource request from a client ([0008]: discussing about a transceiver is configured to receive electronic data messages (including a first electronic data message) that includes a digital resource issuance request that is a request to issue a new amount of the resource; [0050] and Fig. 1: discussing about user interface 612 (e.g., that generates and provides web pages or other user interface elements that may be rendered into the screens of FIGS. 7A-7H that may be shown on a user device, such as 614A and 614B)); and
a processor ([0050] and Fig. 1: discussing about digital asset repository computer system 600 includes computer processor (processor) 608) configured to identify a unique blockchain-based uniform resource identifier (BURI) associated with the resource request ([0008]: discussing about when a new request is received, the computer system is programmed to generate a blockchain transaction from a blockchain resource identifier (e.g., a blockchain address) to at least one participant identifier. Examiner interprets that the blockchain resource identifier as claimed unique blockchain-based uniform resource identifier.),
execute the resource request based on the version of the chaincode to generate a result ([0048]: In order to validate a new block into the blockchain, the proof of work process (or hash operation process) that is performed may include finding an input hash value (i.e., the block) that results in an output hash value that meets a given condition; and 
transmit the result to the client ([0065]: Subsequent distributions to participants 1 and 2 are made in the form of blockchain transactions 706A and 706B to the unique identifiers (e.g., a blockchain address) 705 and 707 that are respectively associated with those participants.).
Zinder does not explicitly teach a processor configured to identify a unique blockchain-based uniform resource identifier (BURI) associated with the resource request from a mutable notification board that is stored within a blockchain ledger comprising an immutable blockchain; re-instantiate a version of chaincode based on a chaincode identifier and a time value stored within the BURI; and the version of the chaincode is re-instantiated version of the chaincode.
Mchale teaches a processor configured to identify a unique blockchain-based uniform resource identifier (BURI) associated with the resource request from a mutable notification board that is stored within a blockchain ledger comprising an immutable blockchain ([0005]: discussing about a processor having access to a distributed ledger; and a computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising: receiving a notification that a product is being returned to a retail location; receiving a customer identification of a customer returning the product; retrieving, from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the distributed blockchain computing system of Zinder with the teaching about authorizing a product's return using blockchain security systems of Mchale because the blockchain could be used to track products which were returned to the store and subsequently sent back to the supplier. The store could investigate and add a note to the customer's account. The supplier may also be able to identify trends or determine the root cause for product failure (Mchale, [0021]).
Lerato teaches a processor configured to re-instantiate a version of chaincode based on a chaincode identifier and a time value stored within the BURI; and the version of the chaincode is re-instantiated version of the chaincode ([0071]: discussing about an object instantiated on-chain may include, for example, a unique identifier, a timestamp, the identifier of the related contract and/or clause, the identifier of the user or system that performed the action; [0142]: discussing about instantiating code on-chain or compiling to the bytecode of a BDL system for execution on-chain; [0173]: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the distributed blockchain computing system of Zinder and Mchale with the teaching about object instantiated on-chain of Lerato because it would be improving scalability, improving privacy of computation; facilitating versioning and increasing flexibility/amendment of contract code; improving on-chain security through standardization of code (e.g. via an on-chain library), and more (Lerato, [0059]).

Regarding claim 2, Zinder in view of Mchale and Lerato teaches wherein the time value comprises a time at which the BURI is added to the mutable notification board on the blockchain ledger associated with the resource request (Zinder, [0058]: discussing about a record in ledger storage 606 may include source and destination identifiers that are mapped back to respective participants (e.g., stored in participant storage 602), a blockchain transaction ID, the unique identifier for the asset, an asset transaction quantity, a transaction date (e.g., when the transaction was submitted to the blockchain), a validation date. Examiner interprets that a record in ledger storage 606 may include a blockchain transaction ID and a transaction date (e.g., when the 

Regarding claim 3, Zinder in view of Mchale and Lerato teaches wherein the processor is further configured to generate a read set to be read by the chaincode in which previous key values are substituted for current values based on the time value included in the BURI (Zinder, [0015]: discussing about a second blockchain transaction is generated using, as an input, output data from a previously generated blockchain transaction; [0101]: discussing about the blockchain 618 to determine when the previously submitted transaction has been validated by the blockchain 618).

Regarding claim 5, Zinder in view of Mchale and Lerato teaches wherein the result identifies a set of current BURIs of a plurality of peer nodes that are members of the blockchain (Zinder, [0008]: discussing about when a new request is received, the computer system is programmed to generate a blockchain transaction from a blockchain resource identifier (e.g., a blockchain address) to at least one participant identifier. Examiner interprets that the blockchain resource identifier as claimed blockchain-based uniform resource identifier BURI.).

Regarding claim 6, Zinder teaches a method comprising: 
receiving a resource request from a client ([0008]: discussing about a transceiver is configured to receive electronic data messages (including a first electronic data 
identifying a unique blockchain-based uniform resource identifier (BURI) associated with the resource request ([0008]: discussing about when a new request is received, the computer system is programmed to generate a blockchain transaction from a blockchain resource identifier (e.g., a blockchain address) to at least one participant identifier. Examiner interprets that the blockchain resource identifier as claimed unique blockchain-based uniform resource identifier.);
executing the resource request based on the version of the chaincode to generate a result ([0048]: In order to validate a new block into the blockchain, the proof of work process (or hash operation process) that is performed may include finding an input hash value (i.e., the block) that results in an output hash value that meets a given condition; [0061]-[0062]: discussing about creating a new asset may also involve an initial blockchain transaction "to" the unique identifier for the asset in the form of an amount of cryptographic currency, and as a result of blockchain transaction 701, an amount of crypto-currency is associated with the unique identifier of the asset (e.g., as an unspent output)); and
transmitting the result to the client ([0065]: Subsequent distributions to participants 1 and 2 are made in the form of blockchain transactions 706A and 706B to the unique identifiers (e.g., a blockchain address) 705 and 707 that are respectively associated with those participants.).
Zinder does not explicitly teach identifying a unique blockchain-based uniform resource identifier (BURI) associated with the resource request from a mutable notification board that is stored within a blockchain ledger comprising an immutable blockchain; re-instantiating a version of chaincode based on a chaincode identifier and a time value stored within the BURI; and the version of the chaincode is re-instantiated version of the chaincode.
Mchale teaches identifying a unique blockchain-based uniform resource identifier (BURI) associated with the resource request from a mutable notification board that is stored within a blockchain ledger comprising an immutable blockchain ([0005]: discussing about a processor having access to a distributed ledger; and a computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising: receiving a notification that a product is being returned to a retail location; receiving a customer identification of a customer returning the product; retrieving, from the distributed ledger, first blockchains associated with the customer identification. Examiner interprets that a distributed ledger and a notification as claimed blockchain ledger and mutable notification board, respectively. Examiner interprets that the customer identification of a customer returning the product as claimed resource request. Examiner interprets that retrieving from the distributed ledger the first blockchains associated with the customer identification which a returned product caused received a notification as claimed identify a unique blockchain-based uniform resource identifier (BURI) associated with the resource request from a mutable notification board that is stored within a blockchain ledger comprising an immutable blockchain.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the distributed blockchain computing  The store could investigate and add a note to the customer's account. The supplier may also be able to identify trends or determine the root cause for product failure (Mchale, [0021]).
Lerato teaches re-instantiating a version of chaincode based on a chaincode identifier and a time value stored within the BURI; and the version of the chaincode is re-instantiated version of the chaincode ([0071]: discussing about an object instantiated on-chain may include, for example, a unique identifier, a timestamp, the identifier of the related contract and/or clause, the identifier of the user or system that performed the action; [0142]: Instantiating code on-chain or compiling to the bytecode of a BDL system for execution on-chain . Examiner interprets that the object instantiated on-chain may include a unique identifier and a timestamp as claimed re-instantiate a version of chaincode based on a chaincode identifier and a time value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the distributed blockchain computing system of Zinder and Mchale with the teaching about object instantiated on-chain of Lerato because it would be improving scalability, improving privacy of computation; facilitating versioning and increasing flexibility/amendment of contract code; improving on-chain security through standardization of code (e.g. via an on-chain library), and more (Lerato, [0059]).
Claim 7 is rejected under the same rationale as claim 2.
Claim 8 is rejected under the same rationale as claim 3.
Claim 10 is rejected under the same rationale as claim 5.
Claim 11 is rejected under the same rationale as claim 6. Zinder teaches a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method ([0017], [0050]).
Claim 12 is rejected under the same rationale as claim 2.
Claim 13 is rejected under the same rationale as claim 3.
Claim 15 is rejected under the same rationale as claim 5.

Regarding claim 16, Zinder teaches a computing node comprising ([0050] and Fig. 1: discussing about digital asset repository computer system 600):
a network interface configured to receive a request associated with a blockchain ([0008]: discussing about a transceiver is configured to receive electronic data messages (including a first electronic data message) that includes a digital resource issuance request that is a request to issue a new amount of the resource; [0050] and Fig. 1: discussing about user interface 612 (e.g., that generates and provides web pages or other user interface elements that may be rendered into the screens of FIGS. 7A-7H that may be shown on a user device, such as 614A and 614B)); and
a processor ([0050] and Fig. 1: discussing about digital asset repository computer system 600 includes computer processor (processor) 608) configured to identify a unique blockchain identifier associated with the request ([0008]: discussing about when a new request is received, the computer system is programmed to generate a blockchain transaction from a blockchain resource identifier (e.g., a blockchain 
determine whether the unique genesis value is valid based on genesis information stored within a distributed ledger ([0008]: The generated blockchain transaction is digitally signed with at least one private key that is associated with the a blockchain resource identifier. The blockchain transaction is then sent to the blockchain for validation thereon…Once the blockchain transaction has been validated by the blockchain, the database is updated to reflect that the blockchain transaction is now part of the blockchain and thus (for practical purposes) immutable; [0034]: A blockchain is a distributed database system (sometimes called a public ledger) that records transactions between a source identifier and a destination identifier; [0137]: The transfer is validated (e.g., programmatically) against the validation logic associated with the contract (e.g., a script that is associated with the transaction).), and,
in response to a determination that the unique genesis value is valid, transmit a certificate of authenticity of the unique genesis value to an application ([0139]: In step 1120 the contract is marked as executed and a certificate (e.g., for the newly obtained shares) is created for the investor in step 1122. An example certificate and the information that may displayed to a user concerning the same is shown in FIGS. 7G and 7H.).
Zinder does not explicitly teach a processor configured to identify a unique blockchain identifier associated with the request from a mutable notification board that is stored within a blockchain ledger comprising an immutable blockchain, and the unique 
Mchale teaches a processor configured to identify a unique blockchain identifier associated with the request from a mutable notification board that is stored within a blockchain ledger comprising an immutable blockchain ([0005]: discussing about a processor having access to a distributed ledger; and a computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising: receiving a notification that a product is being returned to a retail location; receiving a customer identification of a customer returning the product; retrieving, from the distributed ledger, first blockchains associated with the customer identification. 
Examiner interprets that a distributed ledger and a notification as claimed blockchain ledger and mutable notification board, respectively. Examiner interprets that the customer identification of a customer returning the product as claimed request. Examiner interprets that retrieving from the distributed ledger the first blockchains associated with the customer identification which a returned product caused received a notification as claimed identify a unique blockchain identifier associated with the request from a mutable notification board that is stored within a blockchain ledger comprising an immutable blockchain.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the distributed blockchain computing system of Zinder with the teaching about authorizing a product's return using blockchain security systems of Mchale because the blockchain could be used to track products  The store could investigate and add a note to the customer's account. The supplier may also be able to identify trends or determine the root cause for product failure (Mchale, [0021]).
Lerato teaches the unique blockchain identifier includes a unique genesis value that comprises an identifier of a creator of the blockchain ([0071]: discussing about an object instantiated on-chain may include, for example, a unique identifier, a timestamp, the identifier of the related contract and/or clause, the identifier of the user or system that performed the action. Examiner interprets that the object instantiated on-chain may include a unique identifier and the identifier of the user that performed the action as claimed the unique genesis value that comprises an identifier of a creator of the blockchain.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the distributed blockchain computing system of Zinder and Mchale with the teaching about object instantiated on-chain of Lerato because it would be improving scalability, improving privacy of computation; facilitating versioning and increasing flexibility/amendment of contract code; improving on-chain security through standardization of code (e.g. via an on-chain library), and more (Lerato, [0059]).

Regarding claim 17, Zinder in view of Mchale and Lerato teaches wherein the processor is configured to check that the unique genesis value of the blockchain storage request is the same as a genesis value information previously stored by a blockchain peer node (Zinder, [0015]: a resource allocation request is received for 

Regarding claim 18, Zinder in view of Mchale and Lerato teaches wherein the previously stored genesis value information is stored on the mutable notification board that is included within the blockchain ledger that includes the immutable blockchain (Zinder, [0034]: A blockchain is a distributed database system (sometimes called a public ledger) that records transactions between a source identifier and a destination identifier; [0052]: A fully auditable record of every interaction with the ledger may be created and stored for subsequent review.).

Regarding claim 19, Zinder in view of Mchale and Lerato teaches wherein the unique genesis value of the blockchain comprises one or more of an identification value of an initiator of the blockchain, a time value at which the immutable blockchain was created, and a geographical location value associated with the creation of the immutable blockchain (Zinder, [0058]: discussing about a record in ledger storage 606 may include source and destination identifiers that are mapped back to respective participants (e.g., stored in participant storage 602), a blockchain transaction ID, the unique identifier for the asset, an asset transaction quantity, a transaction date (e.g., when the transaction was submitted to the blockchain), a validation date).
Claim 21 is rejected under the same rationale as claim 16.
Claim 22 is rejected under the same rationale as claim 17.
Claim 23 is rejected under the same rationale as claim 18.
Claim 24 is rejected under the same rationale as claim 19.

Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zinder in view of Mchale, in view of Lerato, and further in view of Li et al. (U.S. Publication Number 20190104196, hereafter referred to as “Li”).
Regarding claim 4, Zinder in view of Mchale and Lerato teaches the computer node of claim 1 as discussed above. Zinder in view of Mchale and Lerato does not explicitly teach the processor is configured to identify the version of the chaincode to re-instantiate based on a chaincode version included in the unique chaincode identifier.
Li teaches the processor is configured to identify the version of the chaincode to re-instantiate based on a chaincode version included in the unique chaincode identifier ([0250]-[0251]: discussing about the BCS administrator can list all the chaincodes installed on any peers of the current BCS instance. The listed item includes the chaincode ID and version…The input for the installation operation can include: target peers; chaincode type, for example, golang/Java; chaincode ID which can be the name of the chaincode; chaincode version; chaincode path which can be the location of the source code of the chaincode; and chaincode package, which is optional.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the distributed blockchain computing system of Zinder and Lerato with the teaching about the chaincode ID and version of Li because it would be reduced resource utilization, increased capacity, increased throughput, improved efficiency, reduced latency, enhanced security, and/or improved ease of use (Li, [0366]).
Claim 9 is rejected under the same rationale as claim 4.
Claim 14 is rejected under the same rationale as claim 4.

Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zinder in view of Mchale, in view of Lerato, and further in view of Costa Faidella et al. (U.S. Publication Number 20170177855, hereafter referred to as “Costa”).
Regarding claim 20, Zinder in view of Mchale and Lerato teaches the computer node of claim 16 as discussed above. Zinder in view of Mchale and Lerato does not explicitly teach wherein the processor is further configured to, in response to a determination that the unique genesis value of the blockchain is invalid, prevent performance of the request.
Costa teaches wherein the processor is further configured to, in response to a determination that the unique genesis value of the blockchain is invalid, prevent performance of the request ([0112]: Access may be denied if the result of either verification is negative, that is, if the result of the identity verification indicates that the identity is invalid; [0121]: If the identifier representing the identity data does not exist on the blockchain, the function may return that identity is invalid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the distributed blockchain computing system of Zinder and Lerato with the teaching about verification and status of the identity of Costa because it would enable improved security and provide a federated approach to identity, in which identities and identity services may be utilized across a 
Claim 25 is rejected under the same rationale as claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
INOUE (US 20190244227) teaches bulletin board information is managed by using the blockchain technology, so that it is possible to provide a bulletin board information management system that is excellent in reliability, availability, and maintainability. 
INAMDAR et al. (US 20190243980) teaches the client device 18 also writes one or more of the following in the client transaction record 38 in the blockchain 12: an identifier of a remote peer (e.g., the server 20) and a timestamp in Coordinated Universal Time (UTC) or any other suitable unit of time.
Androulaki et al. (US 20200092114)teaches smart contracts may be referred to as chaincode. Smart contract chaincode is installed onto peer nodes and instantiated on a channel.
Weldemariam et al. (US 20200007322) teaches a template chaincode for certain user data can be instantiated in any implementation of the user data (e.g., biometric data, passport document, etc.).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162          

February 25, 2022